Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Disposition of Claims
Claims 1, 43-45, 47-48, 50, 55, 62-63, 87-88, 101, and 113 were pending.  Claims 2-42, 46, 49, 51-54, 56-61, 64-86, 89-100, 102-112 are cancelled.  Amendments to claims 1, 48, 50, and 113 are acknowledged and entered.  New claims 114-119 are acknowledged and entered.  

Election/Restrictions
Applicant’s election of Group I and VZV gE sequences SEQ ID NOs: 85, 38, 61, 65, 69, 73, 77, 81, and 89 in the reply filed on 01/22/2019 is acknowledged. However, applicant was instructed to elect a maximum of ten (10) sequences and their associated polynucleotide sequences (and truncations thereof) for the initial examination on the merits.  The elected sequences all appear to be peptide sequences, and did not include their associated nucleotide sequences (e.g. SEQ ID NO:69 is the peptide sequence encoded from the nucleotide sequence of SEQ ID NO:70).  Therefore, the first 5 listed sequences and their associated nucleotide sequences will be examined on their merits, encompassing SEQ ID NOs: 85-86, 38-39, 61-62, 65-66 and 69-70.  The sequences elected all appear to comprise a Y569A mutation and comprise the anchor domain (ER retention domain).
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 62-63 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/22/2019.
Claims 1, 43-45, 47-48, 50, 55, 87-88, 101, and 113-119 will be examined on their merits.

SEQ ID NOs: 38, 61, 65, 69, 85 
SEQ ID NO: 38:  MGTVNKPVVGVLMGFGIITGTLRITNPVRASVLRYDDFHIDEDKLDTNSVYEPYYHSDHAESSWVNRGESSRKAYDH

SEQ ID NO: 61:  MGTVNKPVVGVLMGFGIITGTLRITNPVRASVLRYDDFHIDEDKLDTNSVYEPYYHSDHAESSWVNRGESSRKAYDHNSPYIWPRNDYDGFLENAHEHHGVYNQGRGIDSGERLMQPTQMSAQEDLGDDTGIHVIPTLNGDDRHKIVNVDQRQYGDVFKGDLNPKPQGQRLIEVSVEENHPFTLRAPIQRIYGVRYTETWSFLPSLTCTGDAAPAIQHICLKHTTCFQDVVVDVDCAENTKEDQLAEISYRFQGKKEADQPWIVVNTSTLFDELELDPPEIEPGVLKVLRTEKQYLGVYIWNMRGSDGTSTYATFLVTWKGDEKTRNPTPAVTPQPRGAEFHMWNYHSHVFSVGDTFSLAMHLQYKIHEAPFDLLLEWLYVPIDPTCQPMRLYSTCLYHPNAPQCLSHMNSGCTFTSPHLAQRVASTVYQNCEHADNYTAYCLGISHMEPSFGLILHDGGTTLKFVDTPESLSGLYVFVVYFNGHVEAVAYTVVSTVDHFVNAIEERGFPPTAGQPPATTKPKEITPVNPGTSPLLRYAAWTGGLAAVVLLCLVIFLICTAKRMRVKAARVDK

SEQ ID NO: 65: MGTVNKPVVGVLMGFGIITGTLRITNPVRASVLRYDDFHIDEDKLDTNSVYEPYYHSDHAESSWVNRGESSRKAYDHNSPYIWPRNDYDGFLENAHEHHGVYNQGRGIDSGERLMQPTQMSAQEDLGDDTGIHVIPTLNGDDRHKIVNVDQRQYGDVFKGDLNPKPQGQRLIEVSVEENHPFTLRAPIQRIYGVRYTETWSFLPSLTCTGDAAPAIQHICLKHTTCFQDVVVDVDCAENTKEDQLAEISYRFQGKKEADQPWIVVNTSTLFDELELDPPEIEPGVLKVLRTEKQYLGVYIWNMRGSDGTSTYATFLVTWKGDEKTRNPTPAVTPQPRGAEFHMWNYHSHVFSVGDTFSLAMHLQYKIHEAPFDLLLEWLYVPIDPTCQPMRLYSTCLYHPNAPQCLSHMNSGCTFTSPHLAQRVASTVYQNCEHADNYTAYCLGISHMEPSFGLILHDGGTTLKFVDTPESLSGLYVFVVYFNGHVEAVAYTVVSTVDHFVNAIEERGFPPTAGQPPATTKPKEITPVNPGTSPLLRYAAWTGGLAAVVLLCLVIFLICTAKRMRVKAARVDK

SEQ ID NO: 69:  MGTVNKPVVGVLMGFGIITGTLRITNPVRASVLRYDDFHIDEDKLDTNSVYEPYYHSDHAESSWVNRGESSRKAYDHNSPYIWPRNDYDGFLENAHEHHGVYNQGRGIDSGERLMQPTQMSAQEDLGDDTGIHVIPTLNGDDRHKIVNVDQRQYGDVFKGDLNPKPQGQRLIEVSVEENHPFTLRAPIQRIYGVRYTETWSFLPSLTCTGDAAPAIQHICLKHTTCFQDVVVDVDCAENTKEDQLAEISYRFQGKKEADQPWIVVNTSTLFDELELDPPEIEPGVLKVLRTEKQYLGVYIWNMRGSDGTSTYATFLVTWKGDEKTRNPTPAVTPQPRGAEFHMWNYHSHVFSVGDTFSLAMHLQYKIHEAPFDLLLEWLYVPIDPTCQPMRLYSTCLYHPNAPQCLSHMNSGCTFTSPHLAQRVASTVYQNCEHADNYTAYCLGISHMEPSFGLILHDGGTTLKFVDTPESLSGLYVFVVYFNGHVEAVAYTVVSTVDHFVNAIEERGFPPTAGQPPATTKPKEITPVNPGTSPLLRYAAWTGGLAAVVLLCLVIFLICTAKRMRVKAARVDK

SEQ ID NO: 85:
MGTVNKPVVGVLMGFGIITGTLRITNPVRASVLRYDDFHIDEDKLDTNSVYEPYYHSDHAESSWVNRGESSRKAYDHNSPYIWPRNDYDGFLENAHEHHGVYNQGRGIDSGERLMQPTQMSAQEDLGDDTGIHVIPTLNGDDRHKIVNVDQRQYGDVFKGDLNPKPQGQRLIEVSVEENHPFTLRAPIQRIYGVRYTETWSFLPSLTCTGDAAPAIQHICLKHTTCFQDVVVDVDCAENTKEDQLAEISYRFQGKKEADQPWIVVNTSTLFDELELDPPEIEPGVLKVLRTEKQYLGVYIWNMRGSDGTSTYATFLVTWKGDEKTRNPTPAVTPQPRGAEFHMWNYHSHVFSVGDTFSLAMHLQYKIHEAPFDLLLEWLYVPIDPTCQPMRLYSTCLYHPNAPQCLSHMNSGCTFTSPHLAQRVASTVYQNCEHADNYTAYCLGISHMEPSFGLILHDGGTTLKFVDTPESLSGLYVFVVYFNGHVEAVAYTVVSTVDHFVNAIEERGFPPTAGQPPATTKPKEITPVNPGTSPLLRYAAWTGGLAAVVLLCLVIFLICTAKRMRVKAARVDK



Examiner’s Note
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Response to Arguments
Applicant's arguments filed 04/29/2021 regarding the previous Office action dated 10/29/2020 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.

Claim Rejections - 35 USC § 112(a); First Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
(Rejection maintained in part and extended – necessitated by amendment.)  Claims 1, 43-45, 47-48, 50, 55, 87-88, 101, 110, and 113 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for specific formulations of mRNA-encoding VZV gE in MC3-containing liposomes, does not reasonably provide enablement for any composition comprising any cationic lipid nanoparticles (LNPs) comprising a molar ratio of 40-50% cationic lipid, 5-15% neutral lipid, 20-40% cholesterol, and 0.5-3% PEG-modified lipid encapsulating the VZV gE mRNA.  Note the rejection is extended to include new claims 114 and 117.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  The rationale behind this rejection was articulated in previous Office actions, and will not be repeated herein.
Response to Arguments
Applicant's arguments filed 04/29/2021 have been fully considered but they are not persuasive.
reasonable correlation to the entire scope of the claim, which the Office claims is not present.  The specification does not provide an example that provides a reasonable correlate to the breadth of the lipid nanoparticles (LNPs) claimed.  In the specification, starting at p. 75, “Nanoparticle Formulations” are described, along with various embodiments of LNPs.  At p. 75, ¶3, it is noted that LNP formulations are influenced by the specific cationic lipid component, the degree of cationic lipid saturation, the nature of the PEGylation of the PEGylated lipid, and the specific ratio of all components in the LNP to one another.  The broad ratios that are thus encompassed by claiming a range of each component is quite large, as is the potential for how said LNP may or may not formulate in the presence of the breadth of the claimed mRNA encoding a VZV gE protein.  In the specification from p. 75-81, prophetic examples of what may be in the LNP are provided for, with no specific example of each component in the LNP (e.g. there is no example provided for that states the exact concentration and exact type of the cationic lipid, PEGylated lipid, cholesterol, neutral lipid, and mRNA in the LNP.)  In the specification from p. 81-108, it is noted how to alter the components of the LNP, including the mRNA, to target specific tissues or organs, increase the half-life in serum, or increase the transcription of the mRNA in the host.  Examples 1-9 note either actual or prophetic examples as to how to generate mRNA, and starting at Example 10 the only guidance as to how to make the LNP-RNA formulation is to mix the polynucleotides with the lipidoid at a set ratio prior to addition to cells (p. 127, ¶1).  Examples 11-14 provide details for different VZV mRNA constructs, specifically gE constructs and the cellular localization of each mRNA product.  Example 15 details an immunization study of BALB/C mice with MC3-formulated mRNA encoded VZV gE antigens (p. 201).  In accompanying Figure 3 and Tables 3-4, nowhere is it described the ratio of each component in the LNP, how the LNP components were mixed together, or the identity of each component within the LNP.  Therefore, one of skill in the art would have no reasonable way of repeating the experiments provided therein without undue experimentation, as it is unclear as to the identity and/or concentration of many components.  Table 6 appears to provide more information as to the concentration of MC3, but still does not detail how to make the LNP-mRNA used in these experiments.  The Office again asserts the specification fails to disclose any method for making any of the claimed compositions, and that the specification fails to provide any details regarding the examples that appear to bear a reasonable correlation to the entire scope of the claim, and that the test for enablement is not satisfied. 
Post-filing art which details comments by one of the inventors notes “The devil is absolutely in the details as far as LNPs are concerned.” and notes that in their studies even they realized the MC3 would not sufficiently deliver the mRNA.  Studies with the LNPs which comprised MC3 as the ionizable cationic lipid showed that pretreatment of the host with anti-inflammatory drugs was necessary to inhibit the host response to the LNPs, and also required multiple frequent infusions to deliver the payload (Cross R. “Without these lipid shells, there would be no mRNA vaccines for COVID-19.” Chem Eng News. Vol. 99, Iss. 8; 03/06/2021.)  How LNPs are made is even vital, as certain methodologies to generate the actual LNP renders particles of different sizes with different RNA encapsulation efficiencies (See e.g. “Introduction” of Belliveau NM, et. al. Mol Ther Nucleic Acids. 2012 Aug 14;1(8):e37.)  The cationic lipid appears to be the essential component in the LNP-RNA complex formation, and the concentration of the specific cationic lipid drives the encapsulation of the nucleic acid in the LNP and the eventual intracellular delivery of the nucleic acid payload (see e.g. abstract of Terada T, et. al. Langmuir. 2021 Jan 26;37(3):1120-1128. Epub 2021 Jan 13.)  As noted by Kauffman et. al. (Kauffman KJ, et. al. Nano Lett. 2015 Nov 11;15(11):7300-6. Epub 2015 Oct 20.), the relative ratios of the cationic lipid, phospholipid, cholesterol, and PEGylated lipid can have profound effects on the formulation potency (entire document; see abstract.)  Therefore, it is clear that there was great uncertainty in the art at the time of filing and even after the time of filing with respect to 
For at least these reasons, applicant’s arguments are not persuasive, and the rejections have been maintained and extended.


Double Patenting
The text regarding nonstatutory double patenting was presented in a previous Office action. 
(Rejection maintained in part and extended.)  Claims 1, 43-45, 47-48, 50, 55, 87-88, 101, 110, and 113 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,022,435 in view of Heineman et. al. (US20180008700A1, Priority 12/18/2014).  Note the rejection is extended to include new claim 114-119.  The ‘435 claims and the instant claims are similar in that both are drawn towards LNP-RNA compositions, where the LNPs are comprised of about 50% cationic lipid, about 1.5% PEG-modified lipid, about 38.5% cholesterol and about 10% non-cationic lipid (reference claims 1, 7-8).  Both claimed inventions are drawn towards codon optimized RNA, with chemical modifications to the RNA.  The claims of ‘435 are generically drawn towards the delivery of an antigen from an infectious agent.  Turning to the specification to interpret the claims as allowed by MPEP §804. II.B.2(a), the PTO determines the scope of the claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.  As evidenced by the teachings of Heineman, and evidenced by the interpretation of an “infectious agent” in the specification as being Varicella-Zoster virus (Col. 3, lines 50-53), one of skill in the art would reasonably interpret an infectious agent to be an antigen of VZV, such as a VZV gE antigen (Heineman reference claim 1).  Heineman teaches gE is the preferable antigen in HZ vaccines, and improvements to existing VZV gE antigens is necessary to increase the efficacy profile in susceptible populations (¶[0005]).  
Given the generic claims of ‘435 drawn towards the basic LNP-RNA formulation of the instant claims, and given the teachings of the art as evidenced by Heineman, it would be obvious to modify and 
Response to Arguments
Applicant's arguments filed 04/29/2021 have been fully considered but they are not persuasive.
Applicant argues that the Office has improperly relied on the reference specification.  As noted by MPEP §804, it is allowable to utilize the specification to interpret the scope of a limitation within the claims.  “VZV” is one of many “infectious agents” within a list, but said list is a finite list and restriction to those defined by the specification is proper, especially in light of the prior art which teaches that modification of existing VZV gE vaccine compositions is desirable, as taught by Heineman.  Therefore, this argument is not persuasive.  
Further, the rejection clarified above has properly provided motivation as to why one of skill in the art would modify the generic composition of the ‘435 invention.  As the ‘435 invention generically teaches “vaccination” against an “infectious agent”, it would be obvious to a skilled artisan to choose one or more specific infectious agents to focus upon.  As taught by Heineman, there were existing VZV gE vaccines, but said vaccines needed improvement in certain susceptible populations.  As the “435 claims provide a superior vaccination platform against infectious agents, it would be obvious to a skilled artisan to determine if modification of the ‘435 claims to deliver the VZV gE antigen would provide a superior VZV vaccine as noted by Heineman.  Therefore, this argument is not persuasive.  
Finally, applicant argues the Office has not provided the requisite reasonable expectation of success in modifying the ‘435 claims to include VZV gE antigens.  Obviousness may be determined based upon a number of factors, and is not solely based upon a reasonable expectation of success.  As noted by MPEP §804, “[t]he public should . . . be able to act on the assumption that upon the expiration of the patent it will be free to use not only the invention claimed in the patent but also modifications or variants which would have been obvious to those of ordinary skill in the art at the time the invention was made, taking into account the skill in the art and prior art other than the invention claimed in the issued patent.”  The Office contends that a reasonable person would look towards existing vaccine platforms, such as VZV gE vaccines, and use those as a point of improvement for a base invention such as those set forth in the ‘435 claims.  As the art at the time of filing clearly taught VZV gE vaccines, and taught that 
For at least these reasons, the rejection has been maintained and extended.


(Rejection maintained in part and extended.)  Claims 1, 43-45, 47-48, 50, 55, 87-88, 101, and 110, and 113 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Pat. No. 10,709,779 in view of Heineman (supra). Note the rejection is no longer provisional as ‘154 is now allowed and the rejection is also extended to include new claims 114-119.
The rationale behind this rejection was provided for in a previous Office action, and will not be repeated herein.
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant's arguments filed 04/29/2021 have been fully considered but they are not persuasive.
Applicant has referenced the arguments against the rejection cited in the response to the ‘435 rejection.  The response is detailed supra, and will not be repeated.  The arguments were not considered to be persuasive with respect to the ‘435 rejection and are not persuasive with respect to the ‘779 rejection, and the rejection has been maintained and extended for the reasons noted in previous Office actions and herein.

(Rejection maintained in part and extended.)  Claims 1, 43-45, 47-48, 50, 55, 87-88, 101, 110, and 113 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11-14, 29, 37-39, 41, 43-44 of copending Application No. 16/036,318 in view of Heineman (supra). Note the rejection is withdrawn over cancelled reference claims 2, 4, 9, and 13-14 and is extended to include new claims 114-119.
The rationale behind this rejection was provided for in a previous Office action, and will not be repeated herein.
.
Response to Arguments
Applicant's arguments filed 04/29/2021 have been fully considered but they are not persuasive.
Applicant has referenced the arguments against the rejection cited in the response to the ‘435 rejection.  The response is detailed supra, and will not be repeated.  The arguments were not considered to be persuasive with respect to the ‘435 rejection and are not persuasive with respect to the ‘318 rejection, and the rejection has been maintained and extended for the reasons noted in previous Office actions and herein.

(Rejection maintained in part and extended.)  Claims 1, 43-45, 47-48, 50, 55, 87-88, 101, 110, and 113 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-24 of copending Application No. 16/144,394 in view of Heineman. Note the rejection of reference claim 3 is withdrawn in light of the cancellation of said claims, and is extended to include new claim 114-119.
The rationale behind this rejection was provided for in a previous Office action, and will not be repeated herein.
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant's arguments filed 04/29/2021 have been fully considered but they are not persuasive.
Applicant has referenced the arguments against the rejection cited in the response to the ‘435 rejection.  The response is detailed supra, and will not be repeated.  The arguments were not considered to be persuasive with respect to the ‘435 rejection and are not persuasive with respect to the ‘394 rejection, and the rejection has been maintained and extended for the reasons noted in previous Office actions and herein.


Rejection withdrawn.)  The provisional rejection of Claims 1, 43-45, 47-48, 50, 55, 87-88, 101, and 110 on the ground of nonstatutory double patenting as being unpatentable over claims 1-116 of copending Application No. 16/494,162 is withdrawn in light of the new rejection infra.

(New rejection.)  Claims 1, 43-45, 47-48, 50, 55, 87-88, 101, and 113-119 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Pat. No. 11,045,540 in view of Benenato  (US 9,868,692, Priority 09/17/2015; hereafter “Benenato”.)  The ‘540 claims and the instant claims are both drawn towards LNP formulations comprising the same percentages of lipids and both deliver VZV antigens, namely gE antigens.  The distinction between the instant claims and the ‘540 claims is that the ‘540 claims are drawn towards using the specific cationic lipid Compound 25.  Compound 25 is obvious in light of the prior art as noted by Benenato.  Benenato teaches lipid nanoparticles, wherein the LNPs are cationic LNPs (entire document; see reference claims 1-3).  Benenato teaches the LNP formulation to have a molar ratio of about 20-60% ionizable cationic lipid:about 5-25% non-cationic lipid:about 25-55% sterol; and about 0.5-15% PEG-modified lipid (reference claims 11-14), wherein the ionizable cationic lipid may be Compound 25, which is identical to Compound 25 of the ‘540 patent (Col. 173, lines 40-67).  Benenato teaches the cationic lipid may be used to deliver RNA encoding therapeutic antigens from infectious diseases like viruses (Col. 107, lines 42-66).  Benenato teaches Compound 25 has superior pharmacokinetic properties over MC3 (Figs. 4-7, Tables 13-18).  The pharmacokinetic properties in cynomolgus monkeys is superior to those of MC3-based LNPs.  Therefore, given the guidance of Benenato, it would be obvious to modify the claimed invention of ‘540, given that Benenato teaches the Compound 25 lipid is superior to that of MC3 lipids.
Given the related teachings of Benenato, the claims of ‘540 would be an obvious improvement over the claims of the instant invention.

(New rejection.)  Claims 1, 43-45, 47-48, 50, 55, 87-88, 101, and 113-119 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17, 20-21, 51-52, 54, 60, and 62-66 of copending Application No. 17/245,973 in view of Benenato  (US 9,868,692, Priority 09/17/2015; hereafter “Benenato”.)  The ‘973 claims and the instant claims are both drawn 
Therefore, the ‘973 claims would be an obvious improvement over the instant claims given the teachings of Benenato.


Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gindy et. al. (WO2015130584A2, Pub. 09/03/2015; Priority 02/25/2014; hereafter “Gindy”.)  Teaches the generic LNP formulations of the instant invention and that said LNPs may deliver antigens from VZV, but does not specifically identify VZV gE.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648